Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 5, 1995, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was *371effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Moodie, 222 AD2d 614). Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.